Citation Nr: 1519977	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  11-15 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD). 

2.  Entitlement to a rating in excess of 30 percent for coronary artery disease (CAD). 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1965 to January 1969, including service in Vietnam.  These matters are on appeal from March 2010 and November 2010 rating decisions by the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied service connection for COPD and granted service connection for CAD, rated at 10 percent from November 20, 2009, respectively.  An interim (June 2014 rating decision) increased the disability rating for the Veteran's service-connected CAD to 30 percent, effective November 20, 2009.  The case was remanded in March 2014 and September 2014 for further development.

In March 2015 the Veteran through, his representative, waived initial agency of original jurisdiction (AOJ) consideration of additional private treatment records associated with the record following the most recent supplemental statement of the case (SSOC).  Thus, there is no prejudice to the Veteran and the Board will consider these documents herein.


FINDINGS OF FACT

1.  The Veteran's COPD was not manifested in, and not shown to be related to, his military service, to include as due to exposure to asbestos or herbicides therein, or to his service-connected coronary artery disease

2.  The Veteran's coronary artery disease is not manifested by more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

3.  The Veteran's service-connected coronary artery disease is not shown to render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Service connection for a COPD is not warranted. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2014).

2.  The criteria for an initial disability rating in excess of 30 percent for the Veteran's CAD are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.7, 4.104, Diagnostic Code 7005 (2014).

3. The schedular rating criteria for a TDIU rating are not met, and the assignment of a TDIU rating is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to these claims.

VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the AOJ.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The AOJ provided pre-adjudication VCAA notice in a letter dated in November 2009.  The Veteran was notified of the evidence needed to substantiate the claim for service connection; that VA would obtain service records, VA records, and records of other Federal agencies; and that he could submit records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice letter also included notice regarding the determination of the effective date of an award and the degree of disability. 

Regarding the CAD rating issue, as the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and additional notice is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

Furthermore, VA has also made reasonable efforts to identify and obtain relevant records in support of the claim.  The Veteran's available service treatment records (STRs) and pertinent post-service medical records (including private and VA records and including records from the Social Security Administration (SSA)) are associated with the record.  He has not identified any other records pertinent to the issues being decided that remain outstanding.  He was afforded VA examinations in January 2010, February 2010, November 2011, December 2011, April 2012, May 2014, and November 2014.  The findings reported on these examinations are detailed, account for the Veteran's history and symptom complaints, and are not alleged to be inaccurate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The detailed medical findings in these reports are (cumulatively) adequate to evaluate the Veteran's disabilities on appeal under the governing criteria.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the claims and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist in these matters is met.

Factual Background, Legal Criteria, and Analysis

The Veteran's STRs show he sought treatment for coughing in April 1965; the assessment was an upper respiratory infection.  His January 1969 separation examination is silent for any respiratory or lung problems and examination was normal. 

Private treatment records show that in January 2004, the Veteran underwent a left heart catheterization, a left ventricular angiogram, and a coronary angiogram.  The estimated left ventricular (LV) ejection fraction was 67 percent.  

In May 2006, disabling shortness of breath was felt by the Veteran to be related to his CAD.  He reported that he continued to smoke one pack of cigarettes per day.  The assessment was exertional dyspnea, most likely related to exacerbation of COPD, and CAD with previous drug-eluting stent deployment to the left circumflex.  A May 2006 radiology report showed gated left ventricular wall motion was mildly decreased with an ejection fraction of 48%.  In December 2007, he underwent a right heart catheterization, a left heart catheterization, a left ventricular angiogram, and a coronary angiogram which showed LV ejection fraction was approximately 60 percent.  The conclusions were noted to be coronary artery disease with no significant hemodynamic lesions and normal left ventricular systolic function.  

In September 2008, the Veteran was seen for increasing shortness of breath and some atypical chest pain.  It was noted that he had a history of CAD with a December 2007 coronary angiogram showing normal left ventricular function with no evidence of any new coronary artery disease.  The assessment noted progressive shortness of breath, likely related to severe COPD as well as coronary artery disease with recent negative ischemic evaluation.  

Private treatment records from the Minnesota Lung Center show the Veteran sought treatment from September 2008 to December 2008 for COPD.  He reported in September 2008 with concerns of "COPD or emphysema" and complained of shortness of breath on exertion which began three years earlier.  It was noted that his past respiratory history is remarkable for smoking one and a half packs of cigarettes per day for 40 years and quitting 5 months prior.  His diagnosis of CAD was also noted.  A November 2008 CT pulmonary angiogram revealed findings consisted with a clinical history of COPD with no evidence of a pulmonary embolism.  

On January 2010 VA respiratory examination, the examiner noted that the Veteran's records show service aboard the USS Ogden which is now known to have asbestos and the November 2008 CT scan which showed findings consistent with COPD, but that there was no evidence that the apical changes in the Veteran's lungs are the result of asbestos exposure.  The examiner also noted the Veteran's extensive smoking history.  The examiner diagnosed COPD noting that based on PFT studies, there had been no essential progression of the disease since 2008.  The examiner also noted that the current medical examination was not sufficient to confirm that the Veteran's current pulmonary abnormalities are related to his history of possible asbestos exposure. 

On February 2010 VA heart examination, the examiner noted the September 2008 private treatment record noting prior LV ejection fraction of 67 percent.  The examiner also noted that the Veteran is severally limited due to his lung condition, but that the lung condition was not caused or aggravated by his coronary artery disease and that COPD or emphysema is a separate medical condition.  The examiner further noted that METs level based on function status testing would not provide an accurate assessment of the Veteran's heart status as he is severally limited by his lung condition.  The best estimate of the Veteran's heart function was noted to be the ejection fraction of 67 percent from the angiogram completed in 2007.  The examiner found there was no evidence that the CAD had progressed or worsened since this last angiogram in 2007.  Lastly, it was noted that the Veteran was unemployed and received Social Security Administration disability benefits due to his lung condition, but that there was no functional impairment due to his CAD.

In a June 2011 statement, the Veteran reported being treated for lung infections after separation from service in 1969.  He reported having been previously treated for bronchitis and asthma and that he now has a diagnosis of COPD which is a "combination of all infections listed."  He alleged that his COPD is the result of asbestos and Agent Orange exposure during service. 

A November 2011 private treatment record notes the Veteran's prior history of severe COPD as well as CAD, and that he complained of recent worsening shortness of breath and chest pains.  A December 2011 private hospitalization record shows the Veteran underwent a left heart catheterization, left ventricular angiography, and selective coronary angiography.  Angiography showed LV function as normal, the ejective fraction was calculated at 82 percent, though the provider estimated it to be in the range of 65 to 70 percent with the 82 percent result being more of a post-PVC reading. 

On November 2011 VA examination, the examiner noted the diagnosis of CAD and that the Veteran reported be able to perform daily activities without chest pain or heart pain, though he used "nitro" about 1 time per month of shortness of breath, which the examiner noted was a "separate medical condition."  The examiner noted that the Veteran is severally limited due to his lung condition, COPD, and that this lung condition was not caused or aggravated by his CAD.  On METS level examination, it was noted that the Veteran is physically limited due to his non-service connected lung condition, COPD with prescription oxygen and inhalers, and that the Veteran's most recent non-VA stress test should be requested for review.  There was no congestive heart failure noted and, as noted above, METs testing was not completed as an exercise METs would have underestimated the Veteran's heart function due to this Veteran's physical limitations related to his lung disease.  The examiner found that the Veteran's CAD did not impact his ability to work. 

December 2011 VA examination referenced the earlier November 2011 VA examination including the Veteran's CAD and COPD history, that his LV ejection fraction was 67 percent in 2007, and that the was diagnosed with COPD following a 60-year-pack smoking history.  The Veteran reported shortness of breath when dressing and grooming.  The examiner noted that the Veteran is oxygen dependent  and very limited in his ability to walk more than 150 feet, but that this lung condition is not caused or aggravated by his CAD. The examiner noted that records documenting the Veteran's most recent stent placement were unavailable for review and thus it was difficult to sort out whether or not his dyspnea exertion and fatigue are due to his CAD or to his COPD without access to the more recent cardiology evaluations.  Similarly, the examiner noted that as it is difficult to differentiate between his CAD and COPD, he is unable to give an opinion as to whether the Veteran is able to perform substantial gainful employment due to service-connected disabilities.

A December 2011 statement by the Veteran notes that he does not have any scientific evidence that his COPD is due to Agent Orange exposure, nor have any of the doctors he has seen had training or education in chemical diseases due to herbicides.  Thus, he noted, it is impossible for him to submit evidence in support of his claim that his lung disease is due to herbicide exposure during his service in Vietnam.  He also indicated that there was evidence that his lung disease is related to his heart disease and that he was exposed to asbestos during service. 

On his December 2011 Application for Increased Compensation Based on Unemployability, the Veteran reported that he had stopped working in 2008, that he had completed high school, and that he had no other education or training. 

A March 2012 private treatment record notes the Veteran sought treatment for severe emphysema and CAD and complaints of chest pains.  The provider noted that it was suspected that most of the Veteran's symptoms were related to his severe lung disease and there was no indication of acute ischemic changes on the EKG performed at the time. 

On April 2012 VA respiratory examination, the examiner noted a diagnosis of COPD and emphysema, that the Veteran has almost a 60-year-pack smoking history having quit in 2008, and that he requires oxygen therapy.  The Veteran reported shortness of breath doing any exertion during the day and that his COPD has worsened in the last 12 months.  X-rays showed heart and pulmonary vasculature were normal, the lungs clear, mild compression mid-dorsal vertebral body, and no change from January 2010.  The examiner noted the Veteran's military occupation specialty (MOS) as a gunner's mate and that the Department of Defense recognizes a minimal level of probability of exposure to asbestos as a result of this position.  The examiner found that from the Veteran's medical history, his COPD is mostly related to his long history of smoking, but was unable to exclude the negative effect of possible exposure to asbestos during service and unable to determine the specific role (in percentages) in development of the Veteran's COPD.  The examiner noted that the Veteran's chest X-ray does not show any essential abnormalities in the relation with the reported history of exposure to asbestos. 

An October 2012 statement by the Veteran reiterates his belief that Agent Orange exposure resulted in his lung disability and is responsible for his declining health with respect to COPD and CAD.

A November 2012 private treatment record shows the Veteran sought treatment for his COPD and CAD.  An echocardiogram showed that the estimated LV ejection fraction was 60 percent and that there was no significant change from December 2011.  

On May 2014 VA heart conditions examination, the examiner noted the prior LV ejection fraction of 67% as well as the most recent exercise stress test (estimated to be from 2006) which indicated the METs level was 8.2.  On the interview-based METs test, the examiner indicated dyspnea, fatigue, and dizziness with 3 to 5 METs.  No congestive heart failure was indicated.  The examiner noted that the interview-based METs test most accurately reflected the Veteran's current functional level.  However, the examiner noted that the METs level was not due solely to the heart condition and that the Veteran's non-cardiac medical condition, COPD, had a predominant effect on the Veteran's METs level.  The examiner opined that the Veteran's heart condition does not impact his ability to work. 

On May 2014 respiratory examination, the AOJ noted that the Veteran's MOS shows that he was a gunner's mate and the Department of Defense recognizes a minimal level of probability of exposure to asbestos as a result of this position.  The examiner noted that a 2008 chest CT did not demonstrate pleural plaques.  The examiner opined that it was less likely than not that the Veteran's current respiratory disabilities were caused by service factors as his COPD developed following active service, is not an Agent Orange presumptive condition, and because despite the probability of minimal asbestos exposure, there is no documented diffuse pleural involvement and/or interstitial fibrosis, and there is robust evidence that supports smoking as the most likely cause of COPD.  

A June 2014 statement by the Veteran indicates that he believes his service-connected heart disability should be rated at 60 percent as he is unable to perform any activity of daily living and pursue gainful employment.  He also noted that he disagreed with the determination that his lung condition is not related to herbicides or asbestos. 

Records received from SSA show the Veteran was awarded Social Security Disability benefits for a primary diagnosis of chronic pulmonary insufficiency and a secondary diagnosis of ischemic heart disease.  The state agency consulting opinion notes that the Veteran's primary limiting condition is not cardiac or neoplastic, but pulmonary and that he is a 60-pack-year smoker before eventually quitting. 

On November 2014 VA addendum opinion, the opinion provider noted that the conflicting medical evidence had been reviewed and found that it is "less likely as not that the Veteran's COPD was proximately due to or aggravated by his service-connected coronary artery disease since CAD is not the cause of COPD which is the result of the Veteran's longstanding tobacco abuse and for which there is robust evidence which supports smoking as a principal cause of COPD and because there are no records which would support this contention."  

The November 2014 opinion provider noted that most recent VA treatment records in September 2014 noted that the Veteran reported increased dyspnea on exertion over the last month.  COPD medications had not helped and the note indicated that a cardiac cause was suspected.  The record also showed and that the Veteran planned to go to St. Joseph's Hospital.  The opinion provider found that "it is more likely than not that it is the Veteran's COPD, longstanding/severe/oxygen dependent, that is the principal cause of the Veteran's inability maintain gainful employment over time since his COPD condition is severe, longstanding and has been oxygen dependent, and because his CAD condition has been relatively stable over the time, except as may be the case most recently and for which there is no further data."

The Veteran subsequently submitted the additional data, records from St. Joseph's Hospital regarding October 2014 treatment which revealed that the Veteran reported a "crushing chest pain."  Myocardial infarction was ruled out, and coronary angiogram revealed no new severe lesions.  He was discharged home "without substantial changes to his medications."  He reported no recurrent episode of chest pain.  The conclusion was "[c]oronary artery disease, stable.  No new lesions."  The provider noted that "[t]he coronary anatomy was very reassuring.  It is difficult to explain the cause of the chest discomfort.  That discomfort potentially could be related to coronary artery spasm.  Should he have recurrent chest pains a long acting nitroglycerin may be useful."

Service Connection for COPD

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To substantiate a claim of service connection, there must be evidence of a current claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) competent evidence of a current disability (for which secondary service connection is sought); (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either caused or (aggravated) by the service connected disability.

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge. Id. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.

The record reflects that the Veteran is currently diagnosed with COPD, and that he attributes his condition to exposure to asbestos during service as a gunner's mate or exposure to asbestos during service in Vietnam.  After a thorough review of the competent and probative evidence of record, the Board finds that the preponderance of the evidence is against finding a nexus between the Veteran's COPD and his active service, to include due to exposure to asbestos or herbicides, or to his service-connected CAD. 

The preponderance of the evidence is against finding that the Veteran's COPD began in service.  The Veteran's STRs show that he was treated for a cough that was assessed to be an upper respiratory infection.  Significantly, there were no respiratory or lung problems noted on his separation examination, and COPD was not diagnosed until many years after service.  

The Veteran was afforded several VA examinations to determine the most likely etiology for this COPD and the preponderance of the evidence is against a finding that the Veteran's COPD is related to his military service, to include exposure to herbicides or asbestos, or to his service-connected CAD.  While the April 2012 VA examiner was unable to exclude the negative effect of possible asbestos exposure, the May 2014 respiratory examiner found it less likely than not that the Veteran's respiratory disability was due to service because, in part, there was no documented diffuse pleural involvement and/or interstitial fibrosis.  Consistently VA examiners have found it less likely than not that the Veteran's COPD is related to his military service, to include exposure to herbicides or asbestos, or to his service-connected CAD.  Specifically, on May 2014 VA examination, the examiner noted that the chest CT scan in 2008 did not demonstrate pleural plaques and, despite the probability of minimal asbestos exposure, there is no documentation of diffuse pleural involvement or interstitial fibrosis.  Further, the May 2014 examiner provided an alternate etiology, noting that there is robust evidence that supports smoking as the most likely cause of the Veteran's COPD.  The examiner also noted that COPD is not an Agent Orange/herbicide presumptive condition.  On November 2014 addendum opinion, the examiner noted that it was less likely than not that the Veteran's COPD is proximately due to or aggravated by his CAD as there is robust evidence to support smoking as the principal cause and that the Veteran's longstanding tobacco use resulted in COPD. 

These VA opinions are afforded significant probative value.  Due to their thoroughness, the examiner's familiarity with the Veteran's medical history and the results of diagnostic testing, the Board finds these VA opinions to be highly probative and persuasive.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

While the record reflects that the Veteran has been diagnosed with respiratory disorders, including COPD, the preponderance of the evidence is against a finding that any in-service event, including exposure to asbestos or herbicides, caused any respiratory disorder, including COPD.  The preponderance of the evidence of record is likewise against a finding that his COPD was caused or aggravated by his service-connected CAD.  Further, the VA examiners explicitly identified an alternative etiology for the Veteran's COPD, specifically the Veteran's long history of smoking.  In light of the above, the Board finds that the medical evidence of record far outweighs the Veteran's lay report of etiology.
 
The Board acknowledges that the Veteran is competent to report observable respiratory symptoms and has duly considered the lay statements of record.  However, as a layperson, he is not competent to provide a medical opinion that his COPD is caused by exposure to asbestos or herbicides, or his CAD, as such requires medical expertise.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the cause of a respiratory condition, such as COPD (a complex, internal pulmonary process), falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). 

Based on the foregoing reasons and bases, the Board finds that the preponderance of evidence is against the service connection claim for a respiratory disability, to include COPD, including as due to asbestos exposure, herbicide exposure, and his service-connected coronary artery disease, and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). Accordingly, the claim must be denied.

Increased Rating for Coronary Artery Disease (CAD)

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected CAD is currently rated 30 percent and is evaluated under 38 C.F.R. § 4.104 Diagnostic Code 7005.  Under Diagnostic Code 7005 a 30 percent rating is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. 

A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; when a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

A 100 percent rating is warranted for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

As noted above, at no point during the period on appeal did the Veteran's CAD manifest in congestive heart failure, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The lowest LV ejection fraction in the record was 48 percent in May 2006, over three years prior to the start of this appeal period.  During this appeal the Veteran's LV ejection fraction readings include readings of 67 percent, 60 percent, and 82 percent (though this was noted to be post-PVC, with a pre-PVC ejection fraction estimated to be between 60 and 70 percent).  

With respect to use of the METs rating criteria, several examiners found the METs level would not provide an accurate assessment of the Veteran's heart status as he was severely limited due to his respiratory condition.  See February 2010 VA heart examination report.  The May 2014 VA examiner found a workload of 3 to 5 METs resulted in dyspnea and fatigue.  If due to the service-connected heart condition, alone, such a finding might warrant a higher rating.  However, the examiner specifically noted that this workload was not based solely on the Veteran's heart condition and in fact it was predominantly due to the Veteran's non-service connected COPD.  

Notably, the 2010 VA heart examiner found no functional impairment due to his CAD.  The November 2011 examiner found that the Veteran's CAD did not impact his ability to work and the Veteran did not have chest pain or heart pain with daily activities.  March 2012 private records noted no indication of acute ischemic changes.  The May 2014 examination report noted the heart condition did not impact the Veteran's ability to work.  Further, recent medical evidence with respect to the heart, the October 2014 treatment records from St. Joseph's Hospital, revealed that the Veteran's coronary artery disease was stable following diagnostic testing, including an angiogram.  Thus, entitlement to an evaluation in excess of 30 percent for CAD is not warranted, and the claim must be denied. 

The Board has also considered whether the Veteran's claim should be referred for an extra-schedular rating.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extra-schedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  The Board finds that referral for extra-schedular consideration is not warranted.  The Veteran's service-connected CAD is contemplated and reasonably described by the rating criteria.  See 38 C.F.R. § 4.104.  Accordingly, the Board finds that a comparison of the Veteran's CAD with the schedular criteria does not show that it presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization. See Thun, 22 Vet. App. at 118-19.

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating for compensation purposes may be assigned on a schedular basis where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The Veteran is service connected for coronary artery disease rated at 40 percent, bilateral hearing loss rated at 10 percent, tinnitus rated at 10 percent, and laceration scars of the mouth and middle finger rated at 0 percent each.  His combined disability rating is 40 percent.  Thus, the threshold service connection requirements for a TDIU rating on a schedular basis are not met.

It is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation due to service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the schedular requirements above, an extraschedular rating is for consideration where the Veteran is nonetheless unemployable due to service connected disability.  Id.; see also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board may not grant TDIU on an extraschedular basis in the first instance.  Rather, the matter must be referred to the Director of Compensation Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

The Veteran has asserted that he is unable to work due to his heart condition.  In the instant case, the Board finds that the record does not support a conclusion that the Veteran is unemployed due to his service-connected CAD.  As discussed above, the medical evidence of record indicates that the Veteran's CAD does not render him unemployable, even with consideration of his other service-connected disabilities.  The November 2014 VA medical opinion noted that it is more likely than not that it is the Veteran's non-service connected COPD that is the principal cause of his inability to maintain gainful employment as his COPD is severe, longstanding, and requires oxygen, while his CAD has been relatively stable over time.  As noted above, while the opinion provider intimated that recent records might show an increase in cardiac disability which would alter his opinion, those records have been associated with the file and include an opinion, after diagnostic testing, including an angiogram, that the Veteran's heart disease was "stable.  No new lesions" and that "[t]he coronary anatomy was very reassuring."  Accordingly, the Board finds the opinion of the November 2014 provider to be highly probative.

The November 2014 opinion provider noted that the Veteran had worked at a desk job most of his life and had quit work in 2009 because of increasing dyspnea on exertion and fatigue owing to his respiratory condition, not his service-connected heart disorder.  Furthermore, the November 2011 and May 2014 VA examiners noted that the Veteran's CAD had no impact on his ability to work.  Records from the SSA also note that while the Veteran has a diagnosis of CAD, the primary limiting condition is not cardiac, but pulmonary.  Thus, the Board finds that the preponderance of the competent evidence fails to establish that the Veteran is unemployable due solely to his service-connected disabilities.  Therefore, referral for consideration of TDIU on an extraschedular basis is not warranted, and the appeal in this matter must be denied.



ORDER

The appeal seeking service connection for COPD is denied.

The appeal seeking a rating in excess of 30 percent for CAD is denied.

The appeal seeking TDIU is denied.



____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


